Title: Mathew Carey & Son to Thomas Jefferson, 11 April 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


                    
                         Sir
                        Philad.
April 11. 1818
                    
                    Having just recd some copies of the small Bible ordered by you, some time since, we now forward one, & remain   respy
                    
                         Your obed servts
                        M. Carey & Son
                    
                